DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the objections and rejections of claims 1-20 have been fully considered and are persuasive.  The rejection and objection of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-9, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially an electronic control unit, wherein a dedicated low current path powers a monitor Integrated Circuit in the ECU and the at least two back-to-back blocking elements in combination with other limitations recited in the claimed invention.
Regarding claims 10-16, the prior art of record fails to teach either alone or in combination all of the limitations of claim 10, especially using a dedicated low current path to power a monitor Integrated Circuit in an ECU in combination with other limitations recited in the claimed invention.
Regarding claims 17-20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 17, especially an electronic control unit, wherein a dedicated low current path powers a monitor Integrated Circuit in the ECU and a pair of blocking elements in combination with other limitations recited in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
1/12/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836